356 S.W.3d 839 (2012)
Tommy W. BROTHERTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96563.
Missouri Court of Appeals, Eastern District, Division Five.
January 10, 2012.
Mark A. Grothoff, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., GLENN A. NORTON, J., and MICHAEL D. BURTON, Sp. J.

ORDER
PER CURIAM.
Appellant Tommy Brotherton (Brotherton) appeals from the motion court's denial without an evidentiary hearing of his Rule 29.15[1] motion for post-conviction relief. Brotherton was convicted by a jury of first degree statutory sodomy and first degree child molestation. This Court affirmed Brotherton's conviction in State v. Brotherton, 318 S.W.3d 309 (Mo.App. E.D.2010). On appeal, Brotherton argues that the motion court erred when it denied his post-conviction claims that his counsel was ineffective for failing to produce witness testimony regarding his mental health and medication history, and in rendering inadequate findings of fact and conclusions of law.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).
NOTES
[1]  All Rule references are to Mo. R. Civ. P.2011 unless otherwise indicated.